Citation Nr: 1014559	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-21 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
back disability.   

2. Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1946 to October 
1947. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a June 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Phoenix, 
Arizona, which denied reopening the claim of entitlement to 
service connection for a back disability. 

Irrespective of the RO's action, the Board must decide 
whether the appellant has submitted new and material evidence 
to reopen the claim of service connection for the cause of 
the veteran's death, entitlement to accrued benefits, and 
entitlement to nonservice-connected death pension benefits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a March 1951 rating decision, the RO denied service 
connection for bad back.  The Veteran did not timely appeal 
the decision and it is now final.

2.  Evidence received since the March 1951 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a back disability and 
raises a reasonable possibility of substantiating the claim. 



CONCLUSION OF LAW

Evidence received since the RO's March 1951 rating decision 
is new and material and the criteria to reopen the previously 
denied claim for entitlement to service connection for a back 
disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran

New and Material Evidence 

The Veteran's original claim of service connection for back 
strain was denied by a rating decision in January 1951 on the 
basis that there was no evidence of a current back 
disability.  A March 1951 rating decision confirmed and 
continued the previous denial of service connection for a 
back disability as a back condition was not found and that 
there was no proof of continuity.  The Veteran did not appeal 
that determination and it is now final. 

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence 
not previously submitted to agency decisionmakers.  
'Material' evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Since the prior final decision, evidence has been added to 
the claims file; specifically an October 2009 VA examination 
which diagnosed the Veteran with chronic lower back strain, 
establishing that the Veteran has a current back disability.  
Therefore, the additional evidence is new and material and 
reopening the claim is warranted.

ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a back 
disability having been submitted, the claim is reopened.

REMAND

Having reopened the claim of service connection for a back 
disability, VA now has the duty to notify the Veteran as to 
how to substantiate his claim and to assist him in the 
development of the claim.  38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2007).

Service treatment records show that the Veteran was treated 
in July 1947 for low back strain with a history of old injury 
from a year prior and in August 1947 for a recurrence of back 
pain.  

Treatment records after service include a May 1949 record of 
hospitalization which found the Veteran to have no back 
condition.  Outpatient notes reveal that in June 1950 the 
Veteran was treated for pain along the iliac crest on the 
left side and that he gave a history of falling down the 
stairs in 1946 and having pain in the region of the 
sacroiliac joint and some pain across the low back.  X-rays 
taken in June 1950 revealed no findings of a back disability. 

In October 2009 a VA examination was conducted which 
diagnosed the Veteran with chronic low back strain with 
limited range of motion and degenerative arthrosis.  The 
examiner opined that the Veteran's chronic back condition did 
not begin with a fall down the stairs nor a truck accident in 
1946 while in service.  While the examiner addressed the 
claimed in service incidents he failed to specifically 
address the Veteran's service treatment, specifically in July 
1947 for a back strain and in August 1947 for back pain. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Remand the claim to the examiner who 
conducted the October 2009 VA examination 
for further clarification. If the same 
examiner is not available schedule the 
Veteran for a new VA examination by an 
appropriate medical professional to 
determine the etiology of the Veteran's 
current back disability.  

The claims folder and a copy of this 
remand must be provided to the examiner in 
conjunction with the examination.  

The examiner is to provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's current back disability 
is related to his in service treatment, 
specifically addressing the fact that the 
Veteran was treated for a back strain in 
July 1947 and back pain in August 1947.  

The examiner should address the fact that 
in June 1950 the Veteran was found to have 
no back disability. 

The examiner should also opine whether it 
is at least as likely as not that the 
Veteran's current back disability is 
related to either falling down stairs or 
almost falling out of a truck while in 
service, despite there being no written 
record of any such incident at the time. 

If the examiner's opinion is that the 
Veteran's back disability is not due to 
service, the examiner should provide an 
opinion as to the cause of such 
disability.  

All opinions expressed must be accompanied 
by a rationale. 

2. After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the 
Veteran's claims for service connection 
for a back disability.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC), and an appropriate period 
of time allowed for response.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until he is so informed.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


